Citation Nr: 0835914	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-09 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The veteran testified before a Hearing Officer at his local 
RO on June 21, 2001.    The veteran also testified before 
the undersigned Veterans Law Judge at a video conference 
hearing on February 13, 2008.  At that time, the record was 
held open for thirty days to enable the veteran to submit 
additional evidence.  The additional evidence and a waiver 
of agency of original jurisdiction (AOJ) review were 
received on February 14, 2008.  Copies of the hearing 
transcripts are of record and have been reviewed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A preexisting right knee injury was noted on the 
veteran's January 1970 enlistment examination report.

3.  The veteran's preexisting right knee disorder did 
increase in severity during his military service.





CONCLUSION OF LAW

The veteran's right knee disorder was aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service connection claim, VA is required 
to review the evidence presented with the claim and to provide 
the veteran with notice of what evidence not previously 
provided will help substantiate his claim.  19 Vet. App. 473 
(2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the veteran of what is required 
to establish service connection and that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

Whereas the Board is granting in full the benefit sought on 
appeal, the Board assumes, without deciding, that any error 
committed with respect to either the duty to notify or the 
duty to assist, was harmless; and, therefore, will not be 
further discussed.


II.  Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  To rebut the presumption of 
sound condition under section 1111 for conditions not noted 
at entrance to service, VA must show by clear and 
unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) 
(citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) 
and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  See Wagner v. Principi, 370 F.3d 
1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence 
includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless 
the underlying condition worsened.  Davis v. Principi, 276 
F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1). 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board is unable to rebut 
the presumption of aggravation by clear and unmistakable 
evidence.  Moreover, the Board concludes that the available 
evidence is in relative equipoise as to whether the veteran's 
current right knee condition is the result of in-service 
aggravation of his preexisting knee injury; and therefore, 
the veteran is entitled to the benefit of the doubt on this 
issue.  Therefore, service connection is warranted for the 
veteran's right knee disorder. 

Upon the veteran's enlistment, a previous knee injury was 
noted on his January 1970 enlistment examination.  As the 
veteran's knee injury preexisted his military service, the 
Board finds that the presumption of soundness does not apply 
in this case.  As such, the Board notes that the concerns 
addressed by the General Counsel's opinion regarding whether 
the presumption of soundness can be rebutted are not present 
in this case.  See VAOPGCPREC 3-03 (July 16, 2003);  see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
Therefore, the Board concludes that a right knee injury 
preexisted service, and adjudication of the veteran's claim 
for service connection may proceed based upon aggravation.  

The veteran asserts that at the time of his enlistment, his 
knee condition was asymptomatic.  The veteran's contention is 
supported by several documents associated with his claims 
file.  The record includes a recent photo from the veteran's 
local newspaper showing the record board for his local high 
school with his name as part of the 1969 record setting 4 x 
400 relay team.  The record also contains a letter submitted 
by the veteran's private physician at the time of his 
enlistment, recounting the veteran's football injury in 
September 1968 at which time the physician diagnosed either a 
meniscus bruise or a small tear.  The letter further states 
that upon examination in December 1968, the physician found 
no instability of the veteran's knee and concluded that the 
veteran was asymptomatic.  Furthermore, at his January 1970 
enlistment examination, the examiner noted that the veteran 
exhibited a negative McMurray's test (for meniscal tear), a 
negative Drawer test (for stability of anterior and posterior 
cruciate ligaments), intact collateral ligaments, no atrophy 
of the right thigh, and stability of the right knee upon 
examination.  The examiner further noted the letter from the 
veteran's local medical doctor stating that the veteran's 
right knee was stable.  The enlistment examiner concluded 
that the veteran's history of a right knee injury did not 
disqualify him from military service.  Finding no 
disabilities, the examiner assigned the veteran all ones in 
his physical profile block, indicating the highest degree of 
medical fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness and consequently is 
medically fit for any military assignment) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).   
Given the persuasive lay and medical evidence of record, the 
Board finds that the veteran's knee condition was 
asymptomatic at the time he enlisted in the military.

The veteran's DD-214 indicates that the veteran entered 
active duty status on March 24, 1970.  At his February 2008 
hearing before the undersigned Veterans Law Judge, the 
veteran related that only a few days into basic training, 
while marching to a meal, his knee caught when he made a 
right turn, causing him to fall.  Though there is no express 
mention of a precedent fall, the veteran's service treatment 
records indicate that the veteran was seen in sick call on 
March 25, 1970 (in light of the dates of other service 
treatment records in evidence, the Board assumes that the 
recording of the date as 2/25/70 on the Clinical Record 
Consultation Sheet was a clerical error), and that his right 
knee was examined.  A March 25, 1970 Sick Call Treatment 
Record indicates that the veteran was not experiencing any 
pain or swelling, exhibited full range of motion of his knee, 
and displayed no play in the joint.  The record indicates 
that the veteran complained only that his knee felt numb.  
The examiner concluded that there was no disqualifying 
disability; however, an orthopedic consultation was 
requested.  A second Sick Call Treatment Record dated March 
26, 1970 notes that the veteran was placed on a medical hold 
status, and assigned to light duty.

The veteran was seen by an orthopedist on March 30, 1970.  
After examining the veteran, the orthopedist noted that the 
veteran's knee exhibited an audible pop during the McMurray 
test, and that he had three plus effusion, but that the 
anterior and medial collateral ligaments were stable.  A 
Radiographic Report of the same day notes that when x-rayed, 
the knee appeared to be within normal limits.  The 
orthopedist diagnosed a ruptured medial meniscus in the 
veteran's right knee, and concluded that he was unfit for 
military duty.  A medical board was convened, and the veteran 
was honorably discharged from the military as an erroneous 
enlistment.  

In his various submissions to VA and in his transcribed 
testimony before the DRO and the undersigned Veterans Law 
Judge, the veteran has consistently provided detailed 
accounts of his preexisting knee injury, his military 
service, and the manifestations of his knee condition in the 
years after he was discharged.  The Board finds the veteran's 
lay statements to be credible and well supported by 
contemporaneous documentary evidence of record.   

The Board acknowledges that the medical opinions of two VA 
examiners as to the etiology of the veteran's current knee 
disorders are in conflict.  

After examining the veteran and reviewing his medical records 
and claims file, the July 2006 VA examiner concluded that it 
was at least as likely as not that the veteran's right knee 
condition was aggravated beyond normal progression by his 
military service.  In support of his conclusion, the examiner 
noted that the veteran had good documentation about his right 
knee problems prior to the military, that he then injured his 
knee while on active duty, and that it had slowly worsened 
since that time.  The examiner also provided the results of a 
complete medical evaluation of the veteran's knee, including 
his complaints, treatment history, functional limitations, 
range of motion, and current diagnoses.  

Because the July 2006 examiner did not address the long 
interval and the possibility that the veteran's current 
disabilities were caused by an intercurrent work injury, a 
second medical opinion was requested.  The veteran's claims 
file, service treatment records, private medical records, and 
the previous VA examination, were reviewed by a VA examiner 
in August 2006.  The August 2006 examiner concluded that the 
veteran's knee condition was not aggravated beyond normal 
progression by his military service.  In support of his 
conclusion, the examiner stated that while the veteran's 
preexisting knee condition was well documented, there was no 
documentation of an aggravating injury during his brief time 
in active service.  The examiner also relied upon the long 
period between the veteran's service and the first records of 
treatment for a knee disability following a work injury.  The 
examiner further stated his opinion that there was no reason 
to believe that the veteran's knee condition could have been 
aggravated during his very brief period of active duty, and 
that if it were, it certainly would have manifested itself 
before 1991.  

As the medical opinions are both reasonably supported by the 
evidence of record, the Board is unable to credit the 
conclusions of one examiner over another.  Therefore, the 
Board concludes that the medical evidence is in relative 
equipoise as to whether the veteran's knee condition was 
aggravated by his military service.  

The veteran contends that he has continued to have pain, 
instability, and weakness in his knee since his military 
service.  The veteran is certainly competent to recount the 
onset and severity of the symptoms he has experienced.  Other 
records in evidence support the veteran's contention that his 
knee condition was incurred in service.  A letter from the 
veteran's private physician in May 1992 notes that the 
veteran's ACL injury predated his work related accident in 
1991.  A second letter from the veteran's private physician 
in March 1993 relates that the veteran was found to be devoid 
the ACL in his knee from an "old" injury.  

To summarize, the Board notes that prior to the veteran's 
enlistment, the veteran's knee was found to be asymptomatic 
by both his local doctor, and the enlistment examiner.  At 
his enlistment examination, the veteran's knee appeared 
normal and he had a negative McMurray test for meniscal tear.  
Prior to his discharge, the veteran exhibited symptoms 
including knee pain, numbness, and effusion, had a positive 
McMurry test, and was diagnosed with a probable meniscal 
tear.  The veteran has provided accounts of the events 
surrounding his preexisting knee injury, his enlistment, his 
in-service injury, and his discharge which are well supported 
by documentary evidence of record.  The veteran has credibly 
alleged that he has experienced symptoms including knee pain 
and instability since his active duty service.  

Having carefully examined all evidence of record in light of 
the applicable law, the Board concludes that evidence does 
not meet the formidable burden of clear and unmistakable 
evidence needed to rebut the presumption of aggravation of 
the right knee in service.  As there is substantial credible 
lay evidence supportive of the veteran's claim of continuing 
right knee problems after service, and as the available 
medical evidence is in conflict as to a link between the 
current right knee disorder and aggravation in service, the 
Board finds that the available evidence is at least in 
relative equipoise as to whether the veteran's current 
disability is the result of aggravation in service.  
Therefore, the veteran is entitled to the benefit of the 
doubt as to this material issue in the case.  Accordingly, 
the Board concludes that service connection for the veteran's 
right knee disorder is warranted.


ORDER

Entitlement to service connection for right knee disorder is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


